Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13 and 14 are rejected under 35 U.S.C. 103 as obvious over Kathler et al (WO 2015/197743). Kathler teaches a cabinet (Fig. 1; abstract) comprising: a drawer accommodating room (lines 6-7 of Description on page 2 of the translation); a drawer  (lines 6-7 of Description on page 2 of the translation) accommodated in the drawer accommodating room; and a rail (Fig. 1) configured to guide the drawer to be pulled out of or pushed into the drawer accommodating room, wherein the rail comprises: a first member (20) extended along pulling-out or pushing-in directions of the drawer and supporting the drawer; a second member (30) extended corresponding to the first member and supported in the drawer accommodating room of the refrigerator; and a plurality of rolling elements (1,2) arranged between the first member and the second member and being in rolling-contact with the first member and the second member when the drawer is pulled out or pushed in, and the second member comprises a load support surface (33) having an inward height difference as much as a 
Wherein the plurality of rolling elements are of the same size (starting line 18 of page 5 of translation).  Wherein the at least one first rolling element and the at least one  

Allowable Subject Matter
Claims 6-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive. 
Addressing the arguments concerning Kathler et al (WO 2015/197743): as stated above, it would have been obvious to add a load support surface having an inward height difference on both ends of the second member of Kathler, to lessen the wear and tear of the rolling elements of the rails when in both the extended and the retracted positions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     	                                                                                                                                                            .          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
January 14, 2022
						/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637